 


109 HR 5191 IH: Homeland Security Transparency Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5191 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Weiner introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to require, as a condition of receiving a homeland security grant, that a grant recipient submit reports on each expenditure made using grant funds. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Transparency Act of 2006. 
2.Expenditure reports as a condition of homeland security grants 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section: 
 
890A.Expenditure reports as a condition of homeland security grants 
(a)Quarterly reports required as a condition of homeland security grants 
(1)Expenditure reports requiredAs a condition of receiving a grant administered by the Secretary, the Secretary shall require the grant recipient to submit quarterly reports to the Secretary that describe each expenditure made by the recipient using grant funds.  
(2)Deadline for reportsEach report required under paragraph (1) shall be submitted not later than 30 days after the last day of a fiscal quarter and shall describe expenditures made during that fiscal quarter. 
(b)Publication of expendituresNot later than one week after receiving a report under subsection (a), the Secretary shall publish and make publicly available on the Internet website of the Department a description of each expenditure described in the report.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 890A. Expenditure reports as a condition of homeland security grants.  
 
